Citation Nr: 1017154	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disability, to include pes planus.

2.  Entitlement to service connection for a bilateral foot 
disability, to include pes planus.

3.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression.

4.  Entitlement to service connection for residuals of a left 
ankle injury, to include arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to 
October 1977.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The June 2005 
rating decision denied service connection for bilateral pes 
planus.  The October 2008 rating decision denied service 
connection for PTSD.

In a July 2009 rating decision, the RO denied service 
connection for a left ankle injury, to include arthritis.  As 
discussed below, the Veteran submitted medical evidence in 
March 2010, which the Board construes as a timely Notice of 
Disagreement (NOD) with the July 2009 decision.  The RO has 
not yet issued a Statement of the Case (SOC).

The issues have been recharacterized to better reflect the 
evidence and the Veteran's allegations.

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the Veteran submitted additional evidence along 
with a waiver of initial RO consideration.  A transcript of 
the hearing is associated with the claims folder.

The issue of service connection for a bilateral foot 
condition (other than pes planus) secondary to a service-
connected back disability has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this claim, and it is referred to the AOJ 
for appropriate action.  

The issues of service connection for a psychiatric disability 
and residuals of a left ankle injury are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim for service 
connection for plantar warts in a July 1979 rating decision; 
the Veteran did not appeal that decision.

2.  Evidence received since the July 1979 decision is not 
cumulative and raises a reasonable possibility of 
substantiating the claim.

3.  A current bilateral foot disability at least as likely as 
not was first manifested during active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
July 1979 RO rating decision and the claim of entitlement to 
service connection for a bilateral foot disability, to 
include pes planus, is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection of a bilateral foot 
disability, to include pes planus, have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The service connection claim for a bilateral foot disability, 
to include pes planus,  based on new and material evidence 
has been considered with respect to VA's duty to notify and 
assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the Board's finding that new and material evidence has 
been secured to reopen his claim, no conceivable prejudice to 
the Veteran could result from this adjudication, regardless 
of whether the Veteran has been provided the notice and 
assistance required by law and regulation.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

II.  New and Material Evidence

The RO originally denied service connection for bilateral 
plantar warts in July 1979 on the basis that this condition 
existed prior to service and was not aggravated by service.  
The Veteran did not file a notice of disagreement and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2009).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the July 1979 rating decision 
includes VA medical records showing diagnoses of bilateral 
pes planus and bilateral hallux abducto valgus (HAV); a 
January 2005 letter from a private physician showing a 
diagnosis of pes valgo planus with hallux valgus and an 
intractable plantar keratosis sub third metatarsal of both 
feet; a February 2005 VA examination report showing a 
diagnosis of bilateral pes planus; private medical records 
showing treatment for bilateral pes planus; a February 2009 
letter from a private physician indicating that the Veteran's 
bilateral pes planus is a congenital condition; a February 
2010 letter from a private physician indicating that the 
Veteran's bilateral left foot condition was congenital and 
aggravated by service; and the Veteran's testimony indicating 
he was not aware of a left foot disability when he entered 
service.

The evidence received since the last final RO decision is 
clearly new and material.  This evidence raises a reasonable 
possibility of substantiating the service connection claim, 
and constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).  Reopening of the service connection 
claim for a bilateral foot disability, to include pes planus, 
is warranted.  38 U.S.C.A. § 5108.

III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a bilateral foot 
disability, to include pes planus.  He contends that ever 
since service he has experienced continual foot pain, 
bunions, and callouses.

Service treatment records (STRs) include a November 1974 
entrance examination, which discloses a normal examination of 
the feet.  The Veteran did not indicate a history of foot 
trouble on the accompanying medical history report.  Thus, 
the Veteran is considered sound at entry into service.  See 
38 C.F.R. § 3.304(b).  Although the Veteran stated in his 
November 2004 claim that his flat feet "became significantly 
worse during active duty", he is not competent to make a 
medical diagnosis and his statement does not constitute clear 
and unmistakable evidence that a bilateral foot disability 
preexisted service absent any supporting medical evidence.  
The determinative issue is whether the Veteran has a current 
bilateral foot disability, to include pes planus, directly 
related to his service.  See 38 C.F.R. §§ 3.303, 3.304(b).

Treatment records establish that the Veteran complained of 
pain on the bottom of both feet in December 1974.  The 
clinician shaved off some callouses and recommended hot 
soaks.  In January 1975, the Veteran complained of bunions 
and callouses on both feet.  The treatment plan consisted of 
reducing callouses, wearing insoles, and a 3-day line of duty 
restriction.  In May 1975, the Veteran again complained of 
callouses on both feet.  The clinician noted that the Veteran 
had a history of flat feet.  The referral to podiatry 
reported an 8-month history of callouses and severe pain.  
The podiatrist diagnosed bilateral second degree pes planus 
with third metatarsal callouses and moderate bunions.  The 
bunions were reduced, and appliance therapy was prescribed.  
In June 1975, the Veteran reported a 6-year history of 
callouses on both feet.  In October 1975, the Veteran again 
complained of sore feet.  In March 1977, the Veteran 
complained of bilateral foot pain.  There is no separation 
examination of record.

An April 1979 VA examination report establishes that the 
Veteran had plantar warts on both feet and reportedly had had 
these since 1975.

VA podiatry records dated from July to November 2004 indicate 
that the Veteran complained of foot pain and painful bunions.  
He received replacement orthotics.  X-rays revealed moderate 
hallux valgus deformity of the first metatarsophalangeal 
joint (MTP) bilaterally with adjacent soft tissue thickening, 
and small bilateral calcaneal spurs.  The diagnoses included 
bilateral pes planus and bilateral hallux abducto valgus 
(HAV).

VA podiatry records dated from January to April 2005 indicate 
that the Veteran was treated for painful bunions, which 
reportedly had been present for years.  The diagnoses 
included bilateral pes planus and bilateral HAV with hallux 
limitus.  Surgery was discussed.

A January 2005 correspondence from Dr. Floyd contains a 
diagnosis of severe painful pes valgo planus with HAV and an 
intractable plantar keratosis sub third metatarsal of both 
feet.  He stated that the Veteran had "dramatic pain" with 
walking and standing.  Private treatment records dated from 
December 2004 to December 2006 confirm this diagnosis.

A February 2005 VA examination report indicates that the 
Veteran reported the onset of foot pain during service, along 
with callouses and bunions, and that the pain had gradually 
worsened over the years.  Prolonged standing and walking more 
than a few minutes aggravated his symptoms, and flare-ups 
resulted from repetitive use.  No surgery had been performed.  
The Veteran wore inserts, which helped "only to a degree."  
He was able to do normal daily activities and work, as his 
job involved sitting.  X-rays revealed minimal degenerative 
arthritic changes of the first MTP joint and some of the 
interphalangeal (IP) joints of both feet.  Small spurs were 
noted arising from the posterior plantar aspect of both os 
calci.  The diagnosis was bilateral pes planus.  No opinion 
with respect to etiology was provided.

Current VA podiatry records reveal diagnoses of bilateral 
gastroc soleus equinus, bilateral HAV, bilateral pes planus, 
and heloma durum.  X-rays reveal bilateral pes planus with 
inferior calcaneal spurs and bilateral hallux valgus 
deformity.

A February 2009 letter from Dr. Nice indicates that although 
he treated the Veteran for left ankle pain, he noted that the 
Veteran suffered from pes planus, which he opined is a 
congenital condition.

A February 2010 letter from Dr. Tozzi indicates that the 
Veteran reported having  feet problems in the military.  Upon 
examination, the doctor noted severe ankle valgus with 
similar findings in the arch and hindfoot.  The Veteran's 
feet were externally rotated approximately 40 degrees.  His 
gait without the ankle brace was "markedly antalgic."  He 
was unable to balance on one foot.  The vertical heel raise 
test was positive for posterior tibial tendon dysfunction 
bilaterally.  His balance was significantly compromised 
without the brace.  Range of motion was diminished by 80 
percent at the hindfoot.  His ankle joints were diminished by 
50 percent.  Achilles reflex was absent bilaterally.  There 
was joint pain laterally over the subtalar joint with 
exquisite tenderness in the sinus tarsi.  There was moderate 
hallux valgus deformity bilaterally.  X-rays revealed (1) 
severe ankle valgus with a 40 degree tilt of the talus in the 
ankle mortise, and (2) accessory navicular bilateral with 
hallux valgus and increase in the IM/HV angle bilaterally, 
first and second metatarsals.  The doctor wrote "I explained 
to [the Veteran] his condition is congenital."  He 
explained:  "The rigors of Marine boot camp, in addition to 
the years of walking with deformed feet and ankles have 
culminated in significant hindfoot/ankle arthrosis."

Although Dr. Tozzi did not review the claim file, he 
considered the Veteran's treatment for feet problems during 
service, the rigors of boot camp, and the Veteran's 
statements regarding the continuity of foot problems since 
service.  Although the doctor's opinion could have been 
presented with more clarity, it adequately conveys that a 
bilateral foot disability was present in service.
Notwithstanding the fact that the entrance examination does 
not show a pre-existing disability, there may well be 
sufficient evidence of record to show that the foot 
disability was clearly and unmistakably present prior to 
service.  That said, there is no evidence showing clearly and 
unmistakably that any pre-existing disability was not 
aggravated during service.  In fact, the evidence appears 
quite clear that any pre-existing disability was aggravated 
during service.

No doctor or other health care provider has offered a 
contrary opinion.  The Veteran has repeatedly reported the 
presence of foot pain since service to treating doctors. 
Continuity of his symptoms is established by his competent 
lay statements.  There is no evidence of record against the 
Veteran's claim, while there is ample evidence in support of 
the claim.

Accordingly, service connection for a bilateral foot 
disability, to include pes planus,  is warranted.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a bilateral foot disability, 
to include pes planus, and the claim is reopened.

Service connection for a bilateral foot disability, to 
include pes planus, is granted.


REMAND

The record reflects that the Veteran submitted a timely NOD 
with the July 2009 rating decision denying service connection 
for residuals of a left ankle injury.  Thus, the July 2009 
rating decision remains pending and the RO is now required to 
send the appellant a statement of the case (SOC) in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  Where a Notice of Disagreement has been submitted, 
the veteran is entitled to an SOC.  The failure to issue an 
SOC is a procedural defect requiring a remand. Manlincon v. 
West, 12 Vet. App. 238 (1999).

Prior to sending an SOC, however, another VA foot examination 
is required.  

STRs reveal that the Veteran was treated for left foot pain 
in July 1975.  The clinician noted moderate swelling and 
edema.  There was "much pain" upon palpation of the outer 
aspect of the ankle.  X-rays were ordered, but no X-ray 
reports are of record.  The impression was left ankle sprain.  
A few weeks later the cast was removed.  STRs show no further 
complaints or treatment related to the left ankle.

VA treatment records contain a November 2008 X-ray of the 
left ankle, which  reveal that the ankle joint was well 
maintained.

A February 2009 letter from Dr. Nice indicates that the 
Veteran reported a left ankle fracture during service.  The 
Veteran also reported receiving treatment for his left ankle 
since discharge, and that his treating doctors at the VA had 
opined that his symptoms are related to the 1975 injury.  The 
doctor wrote "not having the records from 1975 it is 
entirely possible that you injured the subtalar joint or that 
this is a flow through injury from that ankle fracture."  
The doctor noted that while the X-rays showed no significant 
pathology, they did reveal subtalar changes.  The doctor 
opined that "[i]n view of the fact that this is an accepted 
condition I think I would have to agree with your doctors at 
the VA that this is part of that injury and that you have 
suffered significant subtalar arthritis with loss of motion 
and ongoing pain."

An April 2009 VA foot examination indicates that the Veteran 
reported persistent left ankle pain since injuring his ankle 
during service in 1975.  He complained of some pain, 
weakness, stiffness, and swelling at times.  He used an ankle 
brace as well as a cane, although the examiner noted that the 
Veteran has "back and other issues as well."  The examiner 
reviewed the claim file and noted a sprain to the left ankle, 
which was treated with a cast.  The examiner noted that a 
left ankle X-ray was unremarkable.  The diagnosis was left 
ankle arthralgias.  The examiner opined that "[a]ny 
relationship to remote injury 34 years ago in the service is 
purely speculative due to the length of time from original 
injury.  There is no documentation of any arthritis in the 
ankle."  

A February 2010 letter from Dr. Tozzi indicates that the 
Veteran reported his feet and ankle problems date back to the 
military.  Upon examination, the doctor noted severe ankle 
valgus with similar findings in the arch and hindfoot.  His 
feet were externally rotated approximately 40 degrees.  His 
gait without the ankle brace was "markedly antalgic."  He 
was unable to balance on one foot.  The vertical heel raise 
test was positive for posterior tibial tendon dysfunction 
bilaterally.  His balance was significantly compromised 
without the brace.  Range of motion was diminished by 80 
percent at the hindfoot, presumably from arthrosis.  His 
ankle joints were diminished by 50 percent.  Achilles reflex 
was absent bilaterally.  There was joint pain laterally over 
the subtalar joint with exquisite tenderness in the sinus 
tarsi.  X-rays revealed severe ankle valgus with a 40 degree 
tilt of the talus in the ankle mortise.  The doctor wrote "I 
explained to [the Veteran] his condition is congenital."  He 
explained:  "The rigors of Marine boot camp, in addition to 
the years of walking with deformed feet and ankles have 
culminated in significant hindfoot/ankle arthrosis.  Most 
telling is the mortise x-ray of the ankle, which shows an 
approximate 40 degree tilt of the talus in the ankle mortise 
bilaterally."

A new VA examination and opinion is necessary because of the 
differing opinions given by the February 2009 doctor, the 
April 2009 VA examiner, and the February 2010 doctor 
concerning whether the Veteran has a left ankle disability 
and whether it is related to service.  Likewise, it appears 
that the February 2009 VA examiner may have based his opinion 
on an incorrect factual basis regarding the diagnosis of the 
Veteran's in-service left ankle injury.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative).  Furthermore, 
it is not clear which X-rays the private doctors relied on.  
No X-ray reports are attached to these opinions.  The only 
left ankle X-ray of record is dated November 2008, which 
discloses normal findings.  

Remand is also required for compliance with VA's duty to 
assist the Veteran in substantiating his psychiatric 
disability claim.

During the March 2010 DRO hearing, the Veteran testified that 
he received a VA consultation or examination regarding 
dementia three weeks prior.  He stated that this record would 
substantiate his psychiatric disability claim.  The Veteran's 
representative indicated that he would submit this evidence.  
However, said treatment record is not in the claim file.  All 
VA records are constructively of record.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, the RO should attempt to 
obtain the VA treatment record concerning dementia and 
associate it with the claim file.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all pertinent records of VA 
treatment (specifically, psychiatric 
treatment), including those from the 
VA medical facilities located at 
Brecksville and Cleveland, Ohio, from 
January 2010.

2.	Once a signed release is received 
from the Veteran, obtain outstanding 
February 2009 X-rays from Dr. Tim 
Nice and outstanding February 2010 X-
rays from Dr. Mark A. Tozzi.  A copy 
of any negative response(s) should be 
included in the claim file.

3.	Provide the Veteran with a VA 
orthopedic examination by an 
appropriate medical professional to 
determine the nature and etiology of 
any left ankle disability.  The claim 
folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in 
conjunction with the requested study.  
The examiner should provide an 
opinion, with adequate rationale:

a)  As to whether it is at least 
as likely as not (i.e., 50 
percent or greater probability) 
that any left ankle disability 
had its onset in or is related 
to the Veteran's service.  In 
particular, the examiner should 
consider the July 1975 service 
treatment records, the November 
2008 VA X-ray, the April 2009 VA 
examination report, and the 
February 2009 and February 2010 
letters from private physicians.

4.	Issue a statement of the case 
regarding the issue of entitlement to 
service connection for residuals of a 
left ankle injury.  The appellant and 
his representative should be apprised 
of his right to submit a substantive 
appeal as to this issue and to have 
his claim reviewed by the Board.

5.	If, upon readjudication of the issues 
on appeal, either benefit sought on 
appeal remains denied, the Veteran 
and his representative should be 
provided a supplemental statement of 
the case.  The supplemental statement 
of the case must contain notice of 
all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and 
discussion of all pertinent 
regulations.  An appropriate period 
of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


